In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                              ___________________
                               NO. 09-12-00257-CR
                              ___________________

                    LARRY DAVID KIMBALL, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

__________________________________________________________________

                On Appeal from the 252nd District Court
                       Jefferson County, Texas
                       Trial Cause No. 11-11294
__________________________________________________________________

                          MEMORANDUM OPINION

      In this appeal we consider whether the trial court erred by including a fine in

its judgment when the trial court did not pronounce it when sentencing the

defendant. In three issues, Larry David Kimball argues the trial court abused its

discretion by including a $500 fine in the written judgment when the trial court,

after setting aside its deferred adjudication order, failed to include a fine when

orally pronouncing Kimball’s sentence. Relying on Taylor v. State, 131 S.W.3d
1
497, 502 (Tex. Crim. App. 2004), Kimball argues that since the trial court failed to

orally pronounce a fine, we are required to delete the fine from the trial court’s

judgment. The State concedes error, and “recommends modification of the

Judgment to reduce the administrative fees calculation by subtracting five hundred

($500.00) dollars” from the administrative fees calculation.

      The trial court pronounced Kimball’s sentence at the conclusion of the

hearing on the State’s request that the trial court revoke its deferred adjudication

order. After revoking its deferred adjudication order, the trial court sentenced

Kimball to eighteen months in state jail; however, the transcript of the hearing

reflects that it did not pronounce a fine.

      The first page of the judgment rendered in Kimball’s case reflects that the

trial court sentenced Kimball to serve eighteen months in state jail and assessed

$1,590.00 in administrative fees, $631.00 in court costs, and $1,315.88 for

restitution. The first page of the written judgment does not reveal that Kimball was

being fined. Based on additional information in the clerk’s record, it appears,

however, that the $500 fine that Kimball complains about on appeal is a part of the

$1,590.00 in administrative fees assessed on the first page of the judgment.

      Because the trial court did not pronounce a fine at the revocation and

sentencing hearing, the fine should not have been included in the final judgment.

                                             2
Coffey v. State, 979 S.W.2d 326, 328 (Tex. Crim. App. 1998) (“[W]hen there is a

variation between the oral pronouncement of sentence and the written

memorialization of the sentence, the oral pronouncement controls.”). Because the

trial court did not orally assess a fine as part of Kimball’s sentence when

adjudicating his guilt, the fine must be deleted from the judgment. See Taylor, 131
S.W.3d at 502.

      We sustain Kimball’s first issue; we modify the written judgment to

decrease the amount of the administrative fees to the sum of $1,090.00. We need

not reach Kimball’s other issues because resolving them would not result in any

greater relief. See Tex. R. App. P. 47.1. As modified, the trial court’s judgment is

affirmed.

      AFFIRMED AS MODIFIED.



                                               ___________________________
                                                      HOLLIS HORTON
                                                           Justice

Submitted on June 7, 2013
Opinion Delivered July 10, 2013
Do Not Publish

Before Gaultney, Kreger, and Horton, JJ.




                                           3